In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-09-00564-CR

____________________


ANGELA JEANETTE POWELL a/k/a ANGELA HANCOCK a/k/a

ANGELA POWELL a/k/a ANGELA JEANETTE HANCOCK, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 08-03452 




MEMORANDUM OPINION
	On November 16, 2009, the trial court sentenced Angela Jeanette Powell a/k/a
Angela Hancock a/k/a Angela Powell a/k/a Angela Jeanette Hancock on a conviction for
theft with prior theft convictions.  Powell filed a notice of appeal on December 7, 2009. 
The trial court entered a certification of the defendant's right to appeal in which the court
certified that this is a plea-bargain case and the defendant has no right of appeal.  See Tex.
R. App. P. 25.2(a)(2).  The district clerk has provided the trial court's certification to the
Court of Appeals.  On December 10, 2009, we notified the parties that we would dismiss
the appeal unless the appellant established grounds for continuing the appeal.  No response
has been filed.  Because the record does not contain a certification that shows the defendant
has the right of appeal, we must dismiss the appeal.  See Tex. R. App. P. 25.2(d). 
Accordingly, we dismiss the appeal.
	APPEAL DISMISSED.	
                                                                __________________________________
                                                                               CHARLES KREGER
                                                                                          Justice

Opinion Delivered January 13, 2010
Do not publish

Before McKeithen, C.J., Gaultney and Kreger, JJ.